Citation Nr: 1513624	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1959 to March 1962 and from April 1962 to October 1982. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Columbia, South Carolina (RO).  

In January 2012, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The claim was previously remanded in April 2014.  At the time of the prior remand, the issue of entitlement to service connection for a prostate disorder was on appeal.  In an October 2014 rating decision, the AMC granted service connection for prostate hypertrophy.  This constitutes a full grant of the benefit sought and the issue is no longer before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss disability and tinnitus.  Unfortunately, the Board finds that an additional remand is necessary prior to deciding the claim.  The Board regrets the additional delay.  

In the April 2014 Board remand it was determined that the medical opinion of June 2011 as to the etiology of the Veteran's hearing loss and tinnitus was inadequate.  The Board noted that the VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus were not etiologically related to his in-service noise exposure because the Veteran had normal hearing throughout his period of service and there was no evidence of significant worsening during service.  The Board further noted that the medical opinion did not adequately address the shift and fluctuations of the Veteran's hearing loss during the twenty years of service.  For instance, the Veteran's October 1981 periodic examination reflects a 25 decibel threshold in both ears at 500 Hz, which is some indication of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (noting that threshold levels higher than 20 decibels indicates some degree of hearing loss).  Finally, the Board noted that, although the Veteran's July 1982 separation examination report does not reflect such a decrease in his hearing acuity, the audiometric results since February 1983 continuously reflect that the Veteran has some indication bilateral hearing loss until the results demonstrate hearing loss disability in 1991 for the left and in 1993 for both ears.  A new opinion was requested.  

A new opinion was obtained in May 2014.  The examiner opined that the hearing loss disability was not due to service and reasoned that retirement audiogram clearly shows normal hearing bilaterally.  There is no evidence in the literature that noise exposure causes delayed onset hearing loss.  The examiner did not discuss the shifts in the audiograms as requested in the April 2014 Board remand.  Moreover, the opinion continues to be based on the absence of a hearing loss disability in service which was noted to be an inadequate reason for the opinion.  The opinion obtained does not comply with the orders of the Board's April 20-14 remand and a new opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's tinnitus claim is inextricably intertwined with his claim for service connection for hearing loss.  The June 2011 VA examination report shows that the Veteran's tinnitus is etiologically related to his hearing loss disability.  Accordingly, development of the hearing loss issue is required prior to the Board rendering a final decision on the issue of entitlement to service connection for tinnitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran's claims folder to be reviewed by an appropriate specialist, different from the one who provided the May 20914 opinion, in order to provide a Supplement VA medical opinion report on the etiology of the Veteran's bilateral hearing loss.  The examiner should be granted access to the Veteran's VBMS file, and the examiner should indicate in his/her report whether or not the claims file was reviewed. 

Based on a review of the claim file, including the service and post-service treatment records, the VA examiner should provide a medical opinion on whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that the Veteran's bilateral hearing loss was incurred in or otherwise related to his period of service.  In doing so, the VA examiner should indicate that she/he has reached this conclusion after considering the fluctuations and decreased shift in the audiometric findings shown throughout period of the Veteran's service as well as in the four months following his separation from service. 

The examiner should include in that examination report the rationale for any opinion expressed.  The examiner should be informed that the mere absence of a hearing loss disability in service is not a sufficient reason for a negative opinion.  If an opinion cannot be formed, the examiner should so state and provide a reason for why he or she cannot provide the requested opinion.
 
2. After completing the above, and any other development deemed necessary, readjudicate the claim for service connection.  If the benefit sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




